Citation Nr: 1624365	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a left knee injury.

2.  Entitlement to service connection for the residuals of a left knee injury.

3.  Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), major depression, anxiety disorder, panic disorder, pain disorder, and schizophrenia.

4.  Entitlement to service connection for the residuals of a low back injury.

5.  Entitlement to service connection for the residuals of a cervical spine injury.

6.  Entitlement to a rating higher than 10 percent for residuals of removal of foreign bodies from the left forearm by fasciotomy.

7.  Entitlement to a rating higher than 10 percent for residuals of surgical excision of granuloma, right middle finger.

8.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Treatment records indicate that the Veteran has variously diagnosed psychiatric disorders.  Accordingly, his claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, major depression, anxiety disorder, panic disorder, pain disorder, and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The issue of entitlement to TDIU has been raised by the Veteran.  In light of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran) the Board has considered the TDIU claim as part of his pending increased rating claims, and is listing the raised TDIU claim as an issue on appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.

The Board is reopening the claim for service connection for a left knee disability.  The issue of service connection for the left knee disability on the merits, as well as the remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Appellant if further action is required.  


FINDING OF FACT

1.  In May 2003, the RO denied a claim of entitlement to service connection for a left knee disability.  The Veteran eventually appealed to the Board.  In March 2006, the Board confirmed the denial of service connection for a left knee disability.

2.  Since the March 2006 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The March 2006 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

Service connection was denied for a left knee disability in May 2003.  The Veteran eventually appealed to the Board.  In March 2006, the Board confirmed the denial finding that a left knee disability was not present in service and that the left knee disability was initially demonstrated some years after service discharge.  When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's 2003 denial of his claim, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In July 2010, the RO received the Veteran's petition to reopen the claim for service connection for a left knee disability.  In December 2010, the Veteran submitted a stressor statement which includes a report of being stabbed in the left knee. The information is new as it had not been previously reported.  He is competent to report such an occurrence and his comments are presumed credible for purposes of reopening a claim for service connection.  As the evidence directly relates to an inservice injury, an element of service connection necessary to substantiate the claim, it is also material.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if a left knee disability is etiologically related to his military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

The Veteran's claim for entitlement to service connection for a left knee disability is reopened. 


REMAND

The Board finds it necessary to remand the claims on appeal to the agency of original jurisdiction (AOJ) for additional development and consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.

2.  Obtain all records associated with the Veteran's application for and award of compensation for job-related injuries to the back and left knee through the Puerto Rico State Insurance Fund Corporation (see June 6, 2011 medical report of Dr. M. E. Figueroa, received on June 9, 2011). 

3.  Obtain copies of all documents and/or evidentiary material pertaining to the Appellant's application for SSA disability benefits (see February 3, 2009, medical report of Dr. I.P. Munoz, received in November 2013).

4.  Make arrangements to obtain the Veteran's VA treatment records dated since June 2013.

5.  The Veteran has reported that his stressors included being attacked at Ft. Hood in Killeen Texas, in June 1982, by a gang of civilians while assigned to troop Bn. 2nd squadron 1st Cav. 2nd A.D.  The Veteran indicated that fellow servicemen S.A.M. and L.A.B.L. were also attacked.  He further stated that he was stabbed with a knife in the left knee.  See stressor statement received in December 2010.

The Veteran should be asked to provide any additional information possible regarding the claimed stressors, to include as much detailed information as possible including the dates, places, names of people present and detailed descriptions of events.  

The Veteran is advised that this information is necessary to obtain supportive evidence of the claimed stressors and that he must be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  

6.  Next, contact the appropriate federal records repository and request that they provide any available information that might corroborate the Veteran's alleged in-service stressors.  The Ro should also obtain any civilian and/or military police reports.

All requests and responses, positive and negative, must be documented in the e-file.

7.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  The e-file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Any indicated tests and studies, to include psychological studies, are to be conducted.

The examiner should identify all psychiatric disorders found to be present (i.e., major depressive disorder, PTSD, etc.).

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service stressors described by the Veteran.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  Schedule the Veteran for appropriate VA examination to identify all current left knee, cervical spine, and lumbar spine disabilities to include any residuals from injuries claimed to have occurred during service to include stab wound to the left knee.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed disability had clinical onset during active service or is otherwise related to any incident of service.  

The examiner should obtain a complete history from the Veteran regarding his claimed disability and should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's STRs to provide a negative opinion.  The examiner should comment on the statements provided by the Veteran.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  Schedule the Veteran for a VA examination to determine the severity of his residual scarring of the forearm and right middle finger.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

10.  Also schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.

11.  After all indicated development has been completed, the RO should review the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and agent should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


